DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a system for performing a tear test having a first fixed clamping station, a second movable clamp, a film clamped between the first and second clamps, a slitter blade for cutting the film at a location between the first and second clamps, a load cell coupled to one of the first and second clamps for measuring the force associated with tearing the film as the movable clamp moves away from the first clamp.
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a method of performing a tear test having the steps of clamping a first end of a film specimen in a fixed clamping station, clamping a second end of the film in a movable clamp, moving the movable clamp away from the first portion of the film with an actuator, and measuring a force profile along a tear propagated between the first and second ends of the film specimen.

The closest art of record is to newly cited Guinee et al. (U.S. Patent 6,139,889) which discloses a first fixed clamping station (1,11) holding a first end of a film 9 (Figure 1), a movable clamp (2,12) coupled with an actuator, holding a second portion of the film, and configured to move away from the first fixed clamping station to tear the film (Figure 1).  Guinee discloses that the stretchability of the film is determined by monitoring how far the movable clamp travels before the film is entirely torn, but does not determine the force required.  Guinee also fails to disclose a slitter blade. 
The IDS submitted on 5/27/2022 references a Japanese search report.  The Examiner notes that the interpretation of H10-253474 of providing a tear analysis is misconstrued.  A review of the reference finds that the tear does not occur by movement of the clamps, but rather by the slitter blade moving through the film with fixed clamps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335. The examiner can normally be reached Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        June 4, 2022